Exhibit 10.3

CACI INTERNATIONAL INC 2006 STOCK INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT (RSU) GRANT AGREEMENT

This Restricted Stock Unit (RSU) Grant Agreement (the “Agreement”) is entered
into by and between CACI International Inc, a Delaware corporation (the
“Company” or “CACI”) and «First_Name» «Last_Name» (the “Grantee”).

Recitals

WHEREAS, Section 7(d) of the CACI International Inc 2006 Stock Incentive Plan
(the “Plan”) provides for the grant of Restricted Stock Units to Non-Employee
Directors within thirty-one (31) days of their election or re-election to the
Board.

WHEREAS, the Grantee is a Non-Employee Director who was re-elected to the Board
at the meeting of the stockholders held on [Date]; and

WHEREAS, on [Date] (the “Grant Date”), the Grantee was awarded [xxxx] Restricted
Stock Units in respect of the Grantee’s re-election to the Board.

NOW, THEREFORE, the Company and the Grantee covenant and agree as follows:

 

1. DEFINITIONS.

Under this Agreement, except where the context otherwise indicates, the
following definitions apply:

(a) “Account” means the bookkeeping account maintained for the Grantee pursuant
to Section 2.

(b) “Agreement” means this Restricted Stock Unit (RSU) Grant Agreement and shall
include the applicable provisions of the Plan, which is hereby incorporated into
and made a part of this Agreement.

(c) “Grant Date” means [Date].

(d) “Plan” means the CACI International Inc 2006 Stock Incentive Plan, as
amended from time to time.

(e) “Restricted Stock Unit” or “RSU” means the right to receive one share of
unrestricted Stock under the Plan pursuant to the terms and conditions of this
Agreement, without transferring to the Grantee any of the attributes of
ownership of Stock prior to the issuance of the unrestricted Stock.



--------------------------------------------------------------------------------

Any capitalized term used herein that is not expressly defined in this Agreement
shall have the meaning that such term has under the Plan unless otherwise
provided herein.

 

2. AWARD OF RSUs.

Subject to the provisions of this Agreement and pursuant to the provisions of
the Plan, the Committee hereby grants to the Grantee on the Grant Date xxxx
RSUs. The Grantee shall be entitled to receive one share of unrestricted Stock
for each RSU pursuant to the terms and conditions of this Agreement. The
Grantee’s Account shall be the record of RSUs granted to the Grantee hereunder
and is solely for accounting purposes and shall not require a segregation of any
assets of the Company. The Grantee shall not have the rights of a stockholder
with respect to any RSUs credited to the Grantee’s Account until shares of Stock
have been distributed to the Grantee pursuant to Section 4, and the Grantee’s
name has been entered as a stockholder of record on the books of the Company
with respect to such distributed shares of Stock.

 

3. VESTING.

(a) Regular Vesting Schedule. Except as set forth in this Section 3, the RSUs
granted pursuant to this Agreement shall vest in accordance with the following
schedule, provided the Grantee has remained a Non-Employee Director from the
Grant Date through the applicable vesting date:

 

Vest
Date

       

Shares Vested

[Date]

     [xxx]

[Date]

     [xxx]

[Date]

     [xxx]

[Date]

     [xxx]

(b) Vesting Upon Change in Control, Disability, Retirement or Death. The Grantee
shall become 100% vested in the RSUs upon the occurrence of any of the following
events: (i) a termination of the Grantee’s status as a Non-Employee Director
upon or following a Change in Control, (ii) death while the Grantee is a
Non-Employee Director, or (iii) termination of the Grantee’s status as a
Non-Employee Director due to disability (within the meaning of
Section 409A(a)(2)(C) of the Code).

(c) Forfeiture. Except as provided in Section 3(b) or otherwise determined by
the Committee, in order to become vested in (i.e., earn) RSUs under the terms of
this Agreement, the Grantee must have served continuously as a Non-Employee
Director from the Grant Date through the close of business on the applicable
vesting date (or such earlier date on which the RSUs become vested under
Section 3(b)).

(d) Bankruptcy; Dissolution. RSUs granted under this Agreement shall be of no
further force or effect and forfeited in the event that the Company is placed
under the jurisdiction of a bankruptcy court, or is dissolved or liquidated.

 

-2-



--------------------------------------------------------------------------------

4. ISSUANCE OF SHARES.

(a) Issuance of Shares. Within thirty (30) days of the date on which RSUs become
earned and vested under Section 3, the Company shall establish an account for
the Grantee at American Stock Transfer Company, or such other similar
organization which provides stock administration services to the Company, and
transfer into such account shares of unrestricted Stock, equal in number to the
number of RSUs that become earned and vested. Upon issuance, such shares of
Stock shall be registered on the Company’s books in the name of the Grantee in
full payment and satisfaction of such RSUs.

(b) Transfer Restrictions. Transfer of the shares of Stock shall be subject to
the Company’s trading policies and any applicable securities laws or regulations
governing transferability of shares of the Company.

(c) Securities Regulations. No Stock shall be issued hereunder until the Company
has received all necessary stockholder and regulatory approvals and has taken
all necessary steps to assure compliance with federal and state securities laws
or has determined to its satisfaction and the satisfaction of its counsel that
an exemption from the requirements of the federal and applicable state
securities laws is available. To the extent applicable, transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3 under
the U. S. Securities and Exchange Act of 1934. Any ambiguities or
inconsistencies in the construction of this Agreement or the Plan shall be
interpreted to give effect to such intention. However, to the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void to the extent permitted by law and deemed advisable by the
Committee in its discretion.

(d) Fractional Shares. No fractional shares or scrip representing fractional
shares of Stock shall be issued pursuant to this Agreement. If, upon the
issuance of shares of Stock under this Agreement, the Grantee would be entitled
to a fractional share of Stock, the number of shares to which the Grantee is
entitled shall be rounded up to the next whole number.

(e) Beneficiary.

(i) The Grantee may, from time to time, designate a beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under this
Agreement is to be paid in case of the Grantee’s death before the Grantee has
received all benefits to which the Grantee would have been entitled under this
Agreement. Each designation of beneficiary shall revoke all prior designations
by the Grantee, shall be in a form prescribed by the Committee, and will be
effective only when received in writing by the Committee. The last valid
beneficiary designation received shall be controlling; provided, however, that
no beneficiary designation, or change or revocation thereof, shall be effective
unless received prior to the Grantee’s death. Attached to this Agreement is the
prescribed Designation of Beneficiary Form.

 

-3-



--------------------------------------------------------------------------------

(ii) If no valid and effective beneficiary designation exists at the time of the
Grantee’s death, or if no designated beneficiary survives the Grantee, or if the
Grantee’s beneficiary designation is invalid under the law, any benefit payable
hereunder shall be made to the Grantee’s surviving spouse, if any, or if there
is no such surviving spouse, to the executor or administrator of the Grantee’s
estate. If the Committee is in doubt as to the right of any person to receive
payment of any benefit hereunder, the Committee may direct that the amount of
such benefit be paid into a court of competent jurisdiction in an interpleader
action, and such payment into court shall fully and completely discharge any
liability or obligation of the Plan, CACI, the Committee, or the Board of
Directors of CACI International Inc under this Agreement.

 

5. MISCELLANEOUS.

(a) No Restriction on Company Authority. The award of these RSUs to the Grantee
shall not affect in any way the right or power of CACI or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in CACI’s capital structure or its business, or any merger or
consolidation of CACI, or any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the common stock or the rights thereof,
or the dissolution or liquidation of CACI, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b) Adjustment of RSUs. If CACI shall effect a subdivision or consolidation of
shares of Stock or other capital readjustment, the payment of a stock dividend,
or other increase or reduction of the number of shares of Stock outstanding,
without receiving compensation therefore in money, services or property, the
number and class of shares of Stock represented by the RSUs granted pursuant to
this Agreement shall be appropriately adjusted in such a manner as to represent
the same total number of shares that the owner of an equal number of outstanding
shares of Stock would own as a result of the event requiring the adjustment.

(c) No Adjustment Otherwise. Except as hereinbefore expressly provided, the
issue by CACI of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefore, or upon conversion of shares or obligations of CACI convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of shares of Stock represented
by the RSUs granted pursuant to this Agreement.

(d) RSUs Nontransferable. RSUs are not transferable by the Grantee by means of
sale, assignment, exchange, pledge, hypothecation, or otherwise.

(e) Obligation Unfunded. The obligation of the Company with respect to RSUs
granted hereunder shall be interpreted solely as an unfunded contractual
obligation to make payments of Stock in the manner and under the conditions
prescribed under this

 

-4-



--------------------------------------------------------------------------------

Agreement. Any shares or other assets set aside with respect to amounts payable
under this Agreement shall be subject to the claims of the Company’s general
creditors, and no person other than the Company shall, by virtue of the
provisions of the Plan or this Agreement, have any interest in such assets. In
no event shall any assets set aside (directly or indirectly) with respect to
amounts payable under this Agreement be located or transferred outside the
United States. Neither the Grantee nor any other person shall have any interest
in any particular assets of the Company by reason of the right to receive a
benefit under this Agreement, and the Grantee or any such other person shall
have only the rights of a general unsecured creditor of the Company with respect
to any rights under the Plan or this Agreement.

(f) Compliance With Section 409A. It is the intent of this Agreement to comply
with the requirements of Section 409A of the Code, and any ambiguities herein
will be interpreted and this Agreement will be administered to so comply. If any
shares of Stock to be issued under Section 4 constitute “nonqualified deferred
compensation” subject to Code Section 409A, any reference to a termination of
Grantee’s status as a Non-Employee Director shall have the same meaning as a
“separation from service” from CACI within the meaning of Code
Section 409A(a)(2)(A)(i). If the Grantee is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) at the time of the Grantee’s
“separation from service”, any shares of Stock constituting nonqualified
deferred compensation subject to Section 409A that would otherwise have been
issuable as a result of, and within the first six (6) months following, the
Grantee’s “separation from service”, and not by reason of another event under
Section 409A(a)(2)(A), will become issuable six (6) months and one (1) day
following the date of the Grantee’s “separation from service” or, if earlier,
the date of Grantee’s death. CACI makes no representations as to the tax
consequences of the award of RSUs to the Grantee or their vesting (including,
without limitation, under Section 409A of the Code, if applicable). The Grantee
understands and agrees that the Grantee is solely responsible for any and all
income, excise or other taxes imposed on the Grantee with respect to the award.

(g) Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware.

(h) Arbitration. Any dispute between the parties hereto arising under or
relating to this Agreement shall be resolved in accordance with the procedures
of the American Arbitration Association. Any resulting hearing shall be held in
the Washington, DC metropolitan area. The resolution of any dispute achieved
through such arbitration shall be binding and enforceable by a court of
competent jurisdiction.

(i) Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns and heirs of the respective parties.

(j) Headings. Headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this agreement.

 

-5-



--------------------------------------------------------------------------------

(k) Notices. All notices and other communications made or given pursuant to the
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by first class or certified mail, addressed to the Grantee
at the address contained in the records of the Company, or addressed to the
Committee, care of the Company for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

(l) Entire Agreement; Modification. The Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein and may
not be modified, except as provided in the Plan or in a written document signed
by each of the parties hereto.

(m) Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Unless stated otherwise herein, capitalized
terms in this Agreement shall have the same meaning as defined in the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Awards
related thereto, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, and (iii) make all other determinations deemed necessary
or advisable for the administration of the Plan. The Grantee acknowledges by
signing this Agreement that he or she has received and reviewed a copy of the
Plan.

(n) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit (RSU)
Grant Agreement to be executed by its duly authorized officer, and the Grantee
has hereunto set his or her hand and seal, on the date(s) written below.

 

CACI INTERNATIONAL INC   By:  

 

  Arnold D. Morse, Chief Legal Officer   Date:  

 

  (Seal) «First_Name» «Last_Name»   Date:                       

 

-6-